                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 ORLANDO GUTIERREZ,                        §
                                           §
         Plaintiff,                        §
                                           §    Civil Action No. 3:19-CV-02394-X-BN
 v.                                        §
                                           §
 TDCJ, et al,                              §
                                           §
         Defendants.                       §




                                      ORDER

      The Court considers the report of the United States Magistrate Judge in this

action, which was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

      In his petition for writ of habeas corpus [Doc. No. 1] filed on October 8, 2019,

the plaintiff Orlando Gutierrez alleges he has been wrongly incarcerated by the

defendants the Texas Department of Criminal Justice and the Austin State Hospital.

Liberally construing Gutierrez’s filing, it appears Gutierrez is requesting this Court

to compel another federal district court to act. On October 15, 2019, the Magistrate

Judge entered proposed findings of fact and recommendations [Doc. No. 3] that the

Court should dismiss this case with prejudice because this Court lacks subject matter

jurisdiction over this action. On October 31, 2019, Gutierrez filed a motion to object

[Doc. No. 4], which, among other things, cites Texas law allegedly supporting his

initial habeas corpus filing.

      Having received the report of the United States Magistrate Judge, the Court
is of the opinion that the findings and conclusions of the Magistrate Judge are correct

and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Gutierrez’s motion to object does not provide any “specific written objections” to the

Magistrate Judge’s report, as is required by Federal Rule of Civil Procedure 72(b)(2).

The Magistrate Judge’s report bases its recommendation to dismiss on jurisdictional

grounds, but Gutierrez does not even discuss jurisdiction in its motion to object.

Gutierrez has thus failed to file “specific written objections” under Rule 72(b)(2).

Accordingly, the Court hereby DISMISSES this case with PREJUDICE.



      IT IS SO ORDERED this 6th day of November 2019.




                                               _________________________________
                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE
